[Cite as Feorene v. Barney, 2012-Ohio-3461.]



                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 97753



                                 BARBARA FEORENE

                                                     PLAINTIFF-APPELLANT

                                               vs.

                       ROBERT C. BARNEY, DVM, INC.
                                                     DEFENDANT-APPELLEE




                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-740482

        BEFORE: Stewart, P.J., Celebrezze, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                    August 2, 2012
ATTORNEY FOR APPELLANT

John P. Hildebrand, Sr.
John P. Hildebrand Co., LPA
21430 Lorain Road
Fairview Park, OH 44126


ATTORNEYS FOR APPELLEE

Joyce V. Kimbler
50 S. Main Street, Suite 502
Akron, OH 44308

Richard A. Dilisi
Lakeside Place, Suite 410
323 Lakeside Avenue, West
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} Plaintiff-appellant Barbara Feorene appeals from the trial court’s grant of

summary judgment in favor of defendant-appellee Robert C. Barney, DVM, Inc., in a case

involving personal injuries to Feorene after she tripped and fell on a public sidewalk.

For the following reasons, we affirm.

       {¶2} The record reveals that Feorene was en route to her daughter’s home when

she tripped and fell on a sunken sidewalk slab adjacent to Barney’s office and a city of

Lakewood fire station. The trip hazard was an uneven sidewalk joint, approximately two

inches in elevation.

       {¶3} Feorene filed an action alleging that Barney’s negligent maintenance of the

public sidewalk abutting his property caused her serious and permanent injuries and

damages that included medical expenses and lost income. Barney answered and claimed

that he had no knowledge of the sidewalk defect, that he had not been cited for such a

violation by the city, and that he did not exercise ownership and control over the portion

of the sidewalk where Feorene fell.

       {¶4} Barney filed a motion for summary judgment and relied primarily upon a

boundary survey conducted by a professional land surveyor revealing that the deviated

sidewalk was located on the city fire department’s property, approximately two inches

from his property line. Barney also filed the affidavit of his office manager, Pauline
Baran, who stated that no one affiliated with Barney’s office was aware of the sidewalk

defect until the business was cited by the city after Feorene’s fall.

       {¶5} In her brief in opposition to Barney’s motion for summary judgment, Feorene

attached an architect’s preliminary expert witness report and opinion stating that the

“flawed physical condition” of Barney’s sidewalk contributed to Feorene’s injuries. The

trial court granted Barney’s motion for summary judgment, stating in pertinent part that:

“plaintiff’s injury did not occur on defendant’s property and plaintiff’s expert report does

not cite or refute defendant’s property survey * * *.”

       {¶6} In her sole assignment of error, Feorene argues that the trial court erred in

granting summary judgment because genuine issues of material fact remain as to Barney’s

duty to exercise reasonable care in maintaining his property to prevent foreseeable injury.

       {¶7} An appellate review of a trial court’s grant of summary judgment is de novo.

Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Summary

judgment will be granted when there remains no genuine issue of material fact and, when

construing the evidence most strongly in favor of the nonmoving party, reasonable minds

can conclude only that the moving party is entitled to judgment as a matter of law.

Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978);

Civ.R. 56(C).

       {¶8} A plaintiff’s burden in an action for negligence includes the necessity of

demonstrating a duty, breach of that duty, proximate cause, and damages. Tyler v.

Cleveland, 129 Ohio App.3d 441, 444, 717 N.E.2d 1175 (8th Dist.1998).
        {¶9} However, “[w]here a danger is open and obvious, a landowner owes no duty

of care to individuals lawfully on the premises [when] * * * the condition itself * * *

absolves the property owner from taking any further action to protect the plaintiff.”

Armstrong v. Best Buy Co., Inc., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶

13.

        {¶10} As a general rule, an abutting landowner owes pedestrians no duty of care

for the condition of a public sidewalk. Terry v. SMJ Growth Corp., 8th Dist. No. 79730,

2001 WL 1612096, at *2 (Dec. 13, 2001), citing Eichorn v. Lustig’s, Inc., 161 Ohio St.

11, 13, 117 N.E.2d 436 (1954). Three exceptions to the general rule of no liability are:

        1) where a statute or ordinance imposes a specific duty to keep the
        adjoining sidewalk in good repair; 2) where the landowner affirmatively
        creates or negligently maintains the defective or dangerous condition; or 3)
        where the owner negligently permits the defective condition to exist for a
        private use or benefit.

Holt v. Holmes, 6th Dist. No. L-10-1363, 2011-Ohio-5904, ¶ 19, citing Crowe v.

Hoffman, 13 Ohio App.3d 254, 255-256, 468 N.E.2d 1120 (6th Dist.1983).

        {¶11} Section 903.10 of the Lakewood Codified Ordinances states in pertinent part

that:

        (c) [t]he property owner whose property abuts any sidewalk shall be
        primarily responsible for the repair and maintenance of such sidewalk * * *
        [and] any hole or defect that is a tripping hazard or that is capable of
        causing injury, * * * shall be repaired by the abutting property owner within
        a reasonable period of time from which the property owner should have
        known the necessity of such repair through the exercise of due diligence, or
        within such time as may be determined as reasonable [by the city] * * * (2)
        [t]he failure of a property owner to reasonably repair such defect * * * shall
        be considered a negligent act as a matter of law, and the property owner
        shall be liable for any injury resulting from such defect.
       {¶12} The local ordinance expressly obligates Barney to maintain the sidewalk in

front of his property so that it is free from conditions that have a potential to cause injury,

and makes him liable for injuries resulting from the failure to do so. However, we have

held that

       [w]here a municipality enacts an ordinance imposing liability on a property
       owner for damages sustained by third parties for an owner’s failure to
       comply with that ordinance, and where that municipality fails to provide the
       owner with notice of its violation, the ordinance may not be relied upon to
       impose liability on the owner.

Hughes v. Kozak, 8th Dist. No. 69007, 1996 WL 75707, at *4 (Feb. 22, 1996), citing

Eisenhuth v. Moneyhon, 161 Ohio St. 367, 119 N.E.2d 440 (1954); see also Elkins v.

Lakewood, 8th Dist. No. 73778, 1998 WL 827604, at *2 (Nov. 25, 1998).

       {¶13} Feorene does not rebut the fact that the city did not issue Barney a citation

for the sidewalk until well after Feorene had fallen. Barney, therefore, cannot be held

liable pursuant to the ordinance. The first exception to the general rule of no liability is

inapplicable.

       {¶14} To establish the second exception to the general rule, Feorene must

demonstrate that Barney affirmatively created or negligently maintained the defective

sidewalk. The record demonstrates that Feorene identified the uneven sidewalk joint as

the cause of her accident by placing an “X” on a photograph depicting the sidewalk

defect. A boundary survey contained in the record indicates that the sidewalk trip hazard

was located on the portion of the sidewalk that abutted the Lakewood fire station.

Nevertheless, Feorene does not allege that Barney created the defective sidewalk
condition, but instead argues that Barney owed a duty to maintain his property to prevent

a foreseeable injury that might occur on the adjoining property.

       {¶15} A photograph in the record shows that the offset defect in the sidewalk

measures two inches in depth.       “Courts have developed the ‘two-inch rule,’ which

provides that a difference in elevation of two inches or less in height between two

adjoining portions of sidewalk or walkway is considered insubstantial as a matter of law

and thus is not actionable.” Gordon v. Dziak, 8th Dist. No. 88882, 2008-Ohio-570, ¶ 41,

citing Stockhauser v. Archdiocese of Cincinnati, 97 Ohio App.3d 29, 646 N.E.2d 198 (2d

Dist.1994).

       {¶16} However, attendant circumstances may make an insubstantial defect

actionable if it is reasonably foreseeable that an insubstantial defect will cause an injury.

Gates v. Speedway Superamerica, L.L.C., 8th Dist. No. 90563, 2008-Ohio-5131, ¶ 23.

“The attendant circumstances must be such that a reasonable trier of fact could find that

the defect was substantial and unreasonably dangerous in order to prevent summary

judgment for the defendants.” Boros v. Sears, Roebuck & Co., 8th Dist. No. 89299,

2007-Ohio-5720, ¶ 15.      “Attendant circumstances may include the condition of the

sidewalk as a whole, the volume of pedestrian traffic, the visibility of the defect, and

whether the accident site was such that one’s attention could easily be diverted.”

Armstrong v. Meade, 6th Dist. No. L-06-1322, 2007-Ohio-2820, ¶ 14.

       {¶17} While Feorene’s expert’s report asserts that her “attention was demanded by

the surrounding traffic environment, preventing her from more carefully scrutinizing the
sidewalk,” this attendant circumstance, standing alone, is insufficient to demonstrate that

her ability to observe the uneven pavement was impeded. The deviation in the sidewalk

section was open and obvious because the potential danger was “neither hidden,

concealed from view, nor nondiscoverable upon ordinary inspection.” Lydic v. Lowe’s

Cos., Inc., 10th Dist. No. 01AP-1432, 2002-Ohio-5001, ¶ 10.           A pedestrian has a

principal duty to look where she may be walking. Backus v. Giant Eagle, Inc., 115 Ohio

App.3d 155, 158, 684 N.E.2d 1273 (7th Dist.1996).

      {¶18} Feorene offers conclusory statements that Barney had actual or constructive

notice of the sidewalk defect. However, she offers nothing to suggest that Barney

created the sidewalk deviation. Furthermore, nothing in the record suggests that Barney

knew of the sidewalk defect, and Baran’s affidavit stating that no one at the office had

knowledge of any problem with the sidewalk stands unrebutted.      Conclusory allegations

alone are insufficient to overcome a motion for summary judgment that is properly

supported. H&H Properties v. Hodkinson, 10th Dist. No. 10AP-117, 2010-Ohio-5439, ¶

11. In any event, “[i]n cases of trivial or insubstantial sidewalk defects as a matter of

law, the issue of the landowner’s notice of the defective condition is irrelevant.”

Simmons v. Plaza View, Inc., 7th Dist. No. 98 CA 61, 1999 WL 1138577, at *3 (Dec. 9,

1999), citing Jones v. H. & T. Ents., 88 Ohio App.3d 384, 390, 623 N.E.2d 1329 (9th

Dist.1993). Feorene fails to demonstrate that the second exception applies.
       {¶19} The third exception to the general rule of no liability is inapplicable to the

case at bar because Feorene has not alleged that Barney negligently permitted the

defective condition to exist for any private use or benefit.

       {¶20} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
EILEEN A. GALLAGHER, J., CONCUR